UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2011 CHANCELLOR GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 000-30219 87-0438647 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 216 South Price Road Pampa, Texas 79065 (Address of principal executive offices)(Zip Code) (806) 688-9697 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is being filed as an amendment (“Amendment No. 1”) to the Current Report on Form 8-K filed by Chancellor Group, Inc. with the Securities and Exchange Commission on October 20, 2011 (the “Original Filing”).The sole purpose of this Amendment No. 1 is to include as Exhibit 2.1 a complete copy of the Purchase and Sale Agreement together with all exhibits and schedules.No other changes have been made to the Original Filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits.The following is filed as an exhibit to this Current Report on Form 8-K: Exhibit Number Description of Exhibit Purchase and Sale Agreement, dated October 18, 2011 by and between Gryphon Production Company, LLC and LCB Resources. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHANCELLOR GROUP, INC. Date:November 18, 2011 By: /s/ Maxwell Grant Maxwell Grant Chief Executive Officer 2
